Citation Nr: 0919458	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  07-06 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits, pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1942 to October 
1945.  He died in December 2005.  The appellant is the 
Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
Regional Office (RO) in Columbia, South Carolina.  The 
jurisdiction of the appellant's appeal remains with the 
Newark RO.  

The appellant testified before the undersigned Veterans Law 
Judge in January 2008.  A transcript of the hearing is of 
record.  

In October 2008, the Board remanded the appellant's appeal to 
the RO, through the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  After completing 
the requested actions, and continuing to deny the appellant's 
claims, the AMC returned her appeal to the Board for further 
appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died 
on December [redacted], 2005, at the age of 85 years from congestive 
heart failure (CHF) which was due to arteriosclerotic heart 
disease (ASHD).  

2.  Records of the Veteran's last hospitalization from 
November 2005 until his demise in December 2005 reflect 
treatment for a principal diagnosis of CHF and for secondary 
diagnoses of ASHD, chronic myelocytic leukemia (CML), and 
peripheral vascular disease (PVD).  

3.  At the time of the Veteran's death, service connection 
had been established for PTSD (50 percent from August 2003) 
and for residuals of cold weather injuries to his left hand 
(30 percent from July 2002), right lower extremity (30 
percent from July 2002), and right hand (30 percent from July 
2002).  

4.  The Veteran's CHF, ASHD, CML, and PVD had their onset 
long after service and are unrelated to his military service 
or any incident therein.  

5.  The Veteran's service-connected PTSD and cold weather 
injury residual disabilities of the hands and right leg did 
not cause his death or contribute materially or substantially 
to the cause of his death.  

6.  The Veteran was not in receipt of a total disability 
evaluation for ten continuous years prior to his death, was 
not continuously rated as totally disabled for the five-year 
period after his discharge from service; and did not serve as 
a prisoner-of- war.  


CONCLUSIONS OF LAW

1.  CHF, ASHD, CML, and PVD were not incurred or aggravated 
in service.  38 U.S.C.A. §§ 1110, 1113, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).  

2.  A disability incurred in service did not cause, or 
contribute substantially or materially to the cause of, the 
Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2008).  

3.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met. 38 
U.S.C.A. §§ 1318, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.22, 3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Cause of Death

According to applicable laws and regulations, service 
connection for the cause of a veteran's death requires 
evidence that a service-connected disability was the 
principal or contributory cause of death.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.312(a) (2008).  A 
service-connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (2008).  A service-connected 
disability will be considered a contributory cause of death 
when such disability contributed substantially, or combined 
to cause death--e.g., when a causal (not just a casual) 
connection is shown.  38 C.F.R. § 3.312(c) (2008).  

Generally, minor service-connected disabilities, particularly 
those of a static nature or those not materially affecting a 
vital organ (e.g., those disabilities affecting muscular or 
skeletal functions), are not held to have contributed to a 
death that is primarily due to unrelated disability.  
Service-connected diseases or injuries affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other diseases or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(2), (3) (2008).  

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was of itself of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) 
(2008).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2008).  However, continuity of symptoms is required where a 
condition in service is noted but is not, in fact, chronic or 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2008).  

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service connection will be presumed for certain chronic 
diseases enumerated in 38 C.F.R. § 3.309, including a 
cardiovascular-renal disease, if manifest to a compensable 
degree within the year after service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran's service treatment records are not available.  
All efforts to obtain these documents have been exhausted.  
In such circumstances, VA has a heightened duty to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. 
App. 215, 217 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  

In the present case, the certificate of death indicates that 
the Veteran died on December [redacted], 2005, at the age of 
85 years, from CHF which was due to ASHD.  Records of the 
Veteran's last hospitalization from November 2005 until his 
demise in December 2005 reflect treatment for a principal 
diagnosis of CHF and for secondary diagnoses of ASHD, CML, 
and PVD.  

At the time of the Veteran's death, service connection had 
been established for PTSD (50 percent from August 2003); 
residuals of a cold weather injury to the left hand (30 
percent from July 2002); residuals of cold weather injury to 
the right lower extremity (30 percent from July 2002); and 
residuals of cold weather injury to the right hand (30 
percent from July 2002).  

First, the Board will consider the question of whether the 
conditions which caused the Veteran's death-CHF, ASHD, CML, 
and PVD, as identified on his certificate of death and in his 
terminal hospital records-were incurred in or aggravated by 
his active duty service.  

The Veteran was discharged from active duty in December 1945.  
As previously discussed herein, his service treatment records 
are not available.  Post-service medical records reflect the 
following medical and surgical history:  myocardial 
infarction (in the 1970s), coronary artery bypass graft (in 
1988), left popliteal aneurysm (in June 2000), abdominal 
aortic aneurysm (in July 2000), an above-the-knee amputation 
on the left (in June 2001), right popliteal aneurysm (in June 
2002), right hemicolectomy (in August 2003), and a permanent 
transvenous pacemaker (in September 2003).  

An October 2003 VA general medical examination provided 
impressions, in pertinent part, of a history of PVD and CAD.  
In April 2004, the Veteran was treated for CML.  

The Veteran died on December [redacted], 2005, at the age of 
85 years, from CHF which was due to ASHD.  Records of his 
last hospitalization from November 2005 until his demise in 
December 2005 reflect treatment for a principal diagnosis of 
CHF and for secondary diagnoses of ASHD, CML, and PVD.  

Clearly, many years passed without any documentation of 
complaints or findings of CHF, ASHD, CML, or PVD.  Evidence 
of a prolonged period without medical complaint can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the claims 
folder contains no competent evidence associating any of 
these factors which led to the Veteran's death to his active 
duty, nor does the appellant contend otherwise.  Thus, the 
Board concludes that the factors which caused the Veteran's 
demise (CHF, ASHD, CML, and PVD) are not related to his 
service.  

Rather, throughout the appeal, the appellant has consistently 
asserted that the Veteran's service-connected disorders-and, 
in particular, the service-connected cold weather injury 
residual disabilities of his hands and right leg-caused the 
factors that led to his death.  See, e.g., hearing transcript 
(T.) at 3-16.  Supporting evidence includes multiple letters 
in which the Veteran's treating physician concludes that the 
Veteran's service-connected disabilities did, indeed, lead to 
the factors which caused his death.  

Specifically, in a February 2006 letter, this private 
physician expressed his opinion that "the severe stress 
which he [the Veteran] experienced during the 2nd World War 
accelerated the onset of his coronary disease and that the 
cold exposure also during the 2nd World War played a major 
role in precipitating the onset of his severe peripheral 
vascular disease which eventually led to his amputations."  
This physician reiterated this opinion in January 2007 and 
February 2008.  

In support of this opinion, and in particular in the February 
2008 letter, the physician referenced medical treatise 
linking stress with a rise in serum cholesterol levels, 
which, in turn, results in the development of cardiovascular 
disease.  Further, the appellant submitted a portion of an 
undated VA study entitled, "Korean War Summary" which 
annotated that long-term and delayed sequelae of cold 
injuries included (in pertinent part) peripheral vascular 
disease and amputations.  

By contrast, a VA physician who reviewed the claims folder in 
February 2007 concluded that the Veteran's service-connected 
PTSD and cold weather injury residual disabilities of his 
hands and right leg had no causal connection in any way to 
the factors which led to the Veteran's demise.  Rather, this 
physician associated the Veteran's CAD, arteriosclerosis, and 
PVD with age and believed that the Veteran's above-the-knee 
amputation was a complication of a stent placement in an 
iliac artery.  In support of these conclusions, the physician 
cited the many years of time between the Veteran's service 
and his development of these disorders.  

In weighing this evidence, the Board notes that the VA 
physician provided pertinent findings and rationale for the 
conclusions that he reached.  There is no indication that he 
was not fully aware of the Veteran's past medical history or 
that he misstated any relevant fact.  

Although not dispositive, but of particular significance to 
the Board is the fact that the private physician did not 
discuss the effect of the Veteran's age on the factors which 
led to his demise.  As previously noted herein, the private 
physician concluded that the Veteran's service-related stress 
accelerated the onset of his heart problems and that his 
in-service cold exposure precipitated the onset of his severe 
peripheral vascular disease.  

Importantly, however, the Veteran did not have a myocardial 
infarction until the 1970s (when he was over 50 years old), 
did not undergo heart surgery until 1988 (when he was in his 
late 60s), did not develop vascular problems until 
approximately 2000 (when he was about 80 years of age), and 
was not diagnosed with CML until 2004 (when he was 84 years 
of age).  

According to the certificate of death, the Veteran was 
85 years of age when he died.  It weighs against the 
assertion that service-connected disabilities accelerated the 
Veteran's death when he, in fact, lived well into his 8th 
decade.  Because the private physician did not address these 
factors, as the VA physician had, the Board finds the VA 
physician's opinion to be of greater probative value than 
those conclusions rendered by the private physician.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that the record does not 
support a finding that the Veteran's service-connected PTSD 
and cold weather injury residual disabilities of his hands 
and right leg caused his death or contribute materially or 
substantially to the cause of his death.  

In rendering this decision, the Board has considered the lay 
statements of record.  The Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997), Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest 
may affect the credibility of testimony, it does not affect 
competency to testify").  

The appellant is competent to testify as to observations she 
made about the Veteran or even statements that the Veteran 
may have told her.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  As a lay person, however, she is not competent to 
offer opinions on a medical diagnosis or causation, including 
the cause of the Veteran's death or the etiology of his 
diagnosed CHF, ASHD, CML, and PVD.  See Robinson v. Shinseki, 
No. 06-0164 (March 3, 2009) (knee pathology, identified as 
degenerative joint disease, is not the type of disorder that 
a lay person can provide competent evidence on questions of 
etiology or diagnosis).  

Such competent evidence-regarding the etiology of the CHF, 
ASHD, CML, and PVD which resulted in the Veteran's death-has 
been provided by the various medical professionals who 
rendered pertinent opinions.  For these reasons, therefore, 
the Board is unable to grant the benefit sought.  

DIC Benefits, Pursuant to 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. § 1318(a), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service 
connected.

A deceased veteran for purposes of this provision is a 
veteran who dies not as the result of his or her own willful 
misconduct and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service- 
connected disability(ies) rated totally disabling. 38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in part, the veteran had applied for compensation but had not 
received total disability compensation due solely to clear 
and unmistakable error (CUE) in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.  38 C.F.R. § 3.22(b)(3).  

The service-connected disability(ies) must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death, continuously rated totally 
disabling for at least 5 years from the date of the veteran's 
separation from service, or rated totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
and died after September 30, 1999.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime. 38 C.F.R. § 20.1106.  

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 
U.S.C.A. § 1318 was allowable for claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005).  As the 
present appellant's claim was received by VA in March 2006, 
such consideration is not warranted.  

The record shows that, at the time of the Veteran's death in 
December 2005, service connection had been established for 
PTSD (50 percent from August 2003); residuals of a cold 
weather injury to the left hand (30 percent from July 2002); 
residuals of cold weather injury to the right lower extremity 
(30 percent from July 2002); and residuals of cold weather 
injury to the right hand (30 percent from July 2002).  A 70 
percent combined schedular rating was in effect from July 
2002, and a 90 percent combined schedular evaluation was in 
effect from August 2003.  In addition, a total rating based 
on individual unemployability due to service-connected 
disabilities was in effect from July 2002.  

Consequently, at the time of the Veteran's death in December 
2005, none of his service-connected disabilities were 
continuously rated totally disabling for 10 or more years 
immediately preceding death.  The award of a total rating 
based on individual unemployability due to service-connected 
disabilities had been in effect for only three-and-a-half 
years.  In addition, he did not receive a total rating for at 
least five years from the date of his separation from 
service, nor was he a former prisoner of war.  

Accordingly, the appellant's claim under 38 U.S.C.A. § 1318 
is denied for lack of legal merit.  See Cacalda v. Brown, 9 
Vet. App. 261 (1996) (where law, and not evidence, is 
dispositive, the appeal should be terminated for lack of 
legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426 (1994).  

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2). that VA 
will seek to provide; and (3). that the claimant is expected 
to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, 
including:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice 
must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Cause of Death Claim.  In the context of a claim for DIC 
benefits, § 5103(a) notice must include:  (1)  a statement of 
the conditions, if any, for which a veteran was service 
connected at the time of his or her death; (2)  an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously 
service-connected condition; and (3)  an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp 
v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with 
respect to a claim for DIC benefits, there is no preliminary 
obligation on the part of VA to conduct a predecisional 
adjudication of the claim prior to providing a 
§ 5103(a)-compliant notice.  Here, the duty to notify was 
satisfied by way of a letter sent to the appellant in June 
2006 that addressed the notice elements.  The letter informed 
her of what evidence was required to substantiate the cause 
of death claim and of her and VA's respective duties for 
obtaining evidence.  

While the June 2006 letter provided the appellant with notice 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition 
and of the evidence and information required to substantiate 
a DIC claim based on a condition not yet service connected, 
the document did not include an explanation of the conditions 
for which the veteran was service connected at the time of 
his death.  Hupp, 21 Vet. App. at 352-53.  

In any event, and as has been discussed in this decision, 
throughout the current appeal, the appellant has repeatedly 
asserted that the Veteran's service-connected disabilities 
caused, or contributed to, the factors which led to his 
demise.  See, e.g., T. at 3-16.  Such statements clearly 
illustrate her actual knowledge of his service-connected 
disabilities.  As such, the Board finds that the notice error 
in the June 2006 letter is harmless.  Shinseki v. Sanders, 
No. 07-1209 (S. Ct. Apr. 21, 2009).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to the Dingess requirements, in November 2008, 
the RO provided the appellant with notice of the type of 
information and evidence that was needed to establish an 
effective date for the cause of death issue on appeal.  With 
that letter, the RO effectively satisfied the remaining 
notice requirements with respect to this claim.  Therefore, 
adequate notice was provided to the appellant prior to the 
transfer and certification of her case to the Board.  Such 
notice complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

§ 1318 Claim.  VCAA notice is not required with respect to 
the appellant's § 1318 claim because this issue involves a 
claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive the Board should deny the 
claim on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  

Next, VA has a duty to assist the claimant in the development 
of a claim.  This duty includes assisting him, or her, in the 
procurement of service treatment records and pertinent 
post-service treatment records and providing an examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to the claimant's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1)  competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2)  evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3)  an indication that the 
disability or symptoms may be associated with service; and 
(4)  whether there otherwise is sufficient competent medical 
evidence  of record to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished and that appellate review may, therefore, 
proceed without prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  

First, VA has obtained available pertinent post-service 
private treatment records referenced by the appellant and, in 
February 2007, procured a medical opinion from a VA 
physician.  In addition, she has submitted multiple letters 
in which the Veteran's treating physician rendered opinions 
regarding the etiology of the causes of his death.  
Consequently, the Board finds that the available records and 
medical evidence have been obtained and are sufficient to 
make an adequate determination as to the issues adjudicated 
in this decision.  

Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence necessary for a fair 
adjudication of these claims that has not been obtained.  
Indeed, in March 2009, the appellant stated that she had no 
other information or evidence to submit.  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of these issues.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

The claim for service connection for the cause of the 
Veteran's death is denied.  

The claim for Dependency and Indemnity Compensation benefits, 
pursuant to 38 U.S.C.A. § 1318, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


